Citation Nr: 1820687	
Decision Date: 04/06/18    Archive Date: 04/16/18

DOCKET NO.  11-08 947A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for residuals, traumatic brain injury (TBI). 

2.  Entitlement to service connection for a cervical spine injury.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. E. Metzner, Associate Counsel





INTRODUCTION

The Veteran served on active duty from September 2001 to September 2004. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

If VA provides a medical examination or opinion for the issue of service connection, whether or not obligated to do so, the duty to assist requires that it be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Adequacy occurs when the Board is able to perform a fully informed adjudication.  Id.  As such, VA medical examinations must be based upon consideration of the Veteran's entire history and describe the disability present.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Ardison v. Brown, 6 Vet. App. 405 (1994).  Additionally, VA medical opinions must be based on accurate factual premises, address all applicable theories of entitlement, and be supported by clearly and fully articulated rationale.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); Szemraj v. Principi, 357 F.3d 1370 (Fed. Cir. 2004); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl, 21 Vet. App. at 120; Reonal v. Brown, 5 Vet. App. 458 (1993).  

In accordance with the Board's September 2017 remand directives, in November 2017, the Veteran underwent VA examinations to assess the etiology of his cervical spine injury and his TBI residuals.  The same examiner evaluated the Veteran for both disorders.  The Veteran reported that when he was on active duty, as a field artillery surveyor, he experienced the shock from a cannon blast, struck his head against a tank with no helmet on, and experienced alteration of consciousness for two to three weeks.  He also reported that he had two more similar incidents about two to three weeks apart and had loss of memory between the events.  Upon evaluation for TBI residuals, the examiner documented no current residuals attributable to a TBI and opined that it was less likely as not that the Veteran suffered a TBI in military service and/or that he has residuals from a TBI in military service.  The examiner explained that on the Veteran's separation examination in June 2004, the Veteran denied a history of head injury or concussion.  The examiner explained further that mild TBIs generally improve with time rather than worsen and generally resolve in a few months.  The examiner also indicated that the Veteran has concurrent diagnoses of depression, anxiety, PTSD, alcohol and substance abuse.  Upon evaluation for the cervical spine injury, the examiner diagnosed the Veteran with a cervical spine strain and opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner explained that the Veteran's VA outpatient clinic records showed no follow-up for neck complaints. 

Thereafter, the AOJ determined that the rationale for the etiology of the Veteran's cervical spine injury was not valid and procured an addendum opinion in January 2018 from the same examiner who conducted the November 2017 examination.  The examiner opined that it was at least as likely as not that the onset of the Veteran's current neck complaints was after 2008 and therefore not related to military service, and it is less likely as not that the onset of the Veteran's current neck complaints due to cervical is between 2001 and 2004 (the period in which he was in military service).   The examiner explained that the Veteran was seen on multiple visits in outpatient VA facilities between 2004 and 2007 in which neck complaints were not documented including on detailed history and physical examination in September 2008.  

Unfortunately, however, the Board finds that the November 2017 VA examinations and January 2018 VA addendum opinion are insufficient for rating purposes.  

With regard to the November 2017 VA examination concerning the Veteran's TBI residuals, the examiner's opinion is insufficient as it failed to discuss pertinent contradictory evidence.  Chiefly, the VA examiner indicated that there were no current residuals of a TBI; however, the record shows that the Veteran was evaluated in August 2009 by a VA examiner and diagnosed with a TBI.  The August 2009 VA examiner also found such residuals as migraines, tinnitus, weakness, insomnia, fatigue, problems with balance, complaints of cognitive issues, pain, bowel problems, double vision, loss of taste and smell, and decreased sweating.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the current disability requirement is satisfied if a disability exists at the time of filing or during the pendency of the claim).  The examiner also failed to discuss the relevant VA treatment evidence from February 2008 which indicated that the findings were consistent with a diagnosis of a TBI and the various service treatment records indicating that the Veteran suffered from memory issues in service.  Accordingly, remand is warranted for a new VA examination and opinion regarding the etiology of the Veteran's TBI residuals. 

The Board notes that in the case of a veteran who engaged in combat with the enemy in a period of war, lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation.  38 U.S.C. § 1154 (b) (2012); Libertine v. Brown, 9 Vet. App. 521 (1996); Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  Here, the Veteran reported that, as a field artillery surveyor, he sustained a blast during a combat fire mission, was thrown to the ground, and sustained a head trauma and injured his neck.  See October 2009 Statement in Support of Claim and March 2014 Statement of Accredited Representative.  The Veteran's DD 214 reflects that he has been awarded the Global War on Terrorism Expeditionary Medal and Global War on Terrorism Service Medal.  In certain circumstances, these awards are indicative of combat exposure.  Thus, in consideration of the foregoing, the Board finds the Veteran's statements regarding his exposure to blasts during service credible and consistent with the circumstances, conditions, and hardships of his service.  Therefore, the Board concedes that the Veteran's exposure to concussive blasts occurred as described.

With regard to the November 2017 VA examination and opinion and January 2018 addendum opinion concerning the Veteran's cervical spine injury, the Board finds that these opinions are also insufficient for rating purposes.  Significantly, the VA examiner failed to consider and discuss the Veteran's in-service complaints for neck pain and his November 2007 X-ray results showing minimal retrolisthesis and minimal encroachment of the intervertebral foramina at level C4 to C5 and C5 to C6.  See November 2007 VA Medical Center (VAMC) records.  Stefl, 21 Vet. App. at 120.  As this evidence is highly relevant to the etiological determination of the Veteran's claim, the examiner must specifically consider and discuss this evidence before Board is able to perform a fully informed adjudication.  

The November 2017 and January 2018 VA opinions regarding the cervical spine injury are also insufficient as the VA examiner relied on the lack of medical documentation of complaints for ongoing symptoms without specifically considering or discussing the Veteran's competent statements endorsing continuity of symptoms since service.  See July 2013 VA Examination records; see also Buchanan v. Nicholson, 451 F.3d 1331, 1336, n1 (Fed. Cir. 2006) (noting that VA's examiner's opinion, which relied on the absence of contemporaneous medical evidence, "failed to consider whether the lay statements presented sufficient evidence of the etiology of [the veteran's] disability such that his claim of service connection could be proven"); Layno v. Brown, 6 Vet. App. 465, 467-69 (1994) (lay persons are competent to report symptoms of pain).  Accordingly, remand is warranted for a new VA examination and opinion regarding the etiology of the Veteran's cervical spine injury.  

Accordingly, the case is REMANDED for the following action:

1.  Make reasonable efforts to obtain any outstanding VA or private treatment records.  With the Veteran's assistance, obtain copies of any pertinent records and add them to the claims file.  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e) (2017).

2.  Following the records development above, obtain a VA examination and opinion from an appropriate examiner to determine the nature and etiology of the Veteran's TBI residuals.  The claims folder (including a copy of this remand) must be provided to and reviewed by the examiner as part of the examination.  All indicated tests should be accomplished and all clinical findings reported in detail.  

The examiner should provide an opinion as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that the Veteran has any current residuals of his in-service TBI.  The examiner should presume that the TBI occurred during active service as described by the Veteran and presume that the Veteran is a reliable historian with regard to his complaints of various persistent symptoms following the in-service TBI.

In rendering the opinion, the examiner is asked to specifically consider and discuss the following:

(i) the February 2008 VA treatment records indicating the Veteran has current diagnosis for TBI; and,
(ii) the service treatment records from May and June 2004 indicating the Veteran has memory problems. 

The examiner is advised that injuries reported by the Veteran to have occurred during combat are presumed to have occurred, even if not documented in the record.  The examiner is also advised that the Veteran is competent to report his symptoms/history and that such reports must be acknowledged and considered in formulating any opinion. If his reports are discounted, the examiner should provide a reason for doing so.  
A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  Following the records development above, obtain a VA examination and opinion from an appropriate examiner to determine the nature and etiology of the Veteran's cervical spine injury.  The claims folder (including a copy of this remand) must be provided to and reviewed by the examiner as part of the examination.  All indicated tests should be accomplished and all clinical findings reported in detail.  

a)  The examiner should identify whether the Veteran has a current diagnosis for a cervical spine disorder. 

b)  The examiner is asked to opine as to whether it is at least as likely as not (50 percent probability or greater) that any current cervical spine disorder had its onset during or is otherwise related to active duty service.  

In rendering these opinions, the examiner must comment on:

(i) the November 2007 VAMC x-ray results showing minimal retrolisthesis and minimal encroachment of the intervertebral foramina at level C4 to C5 and C5 to C6; and,
(ii) the May and June 2004 service treatment records showing neck pain and cephalgic. 

The examiner is advised that injuries that reportedly occurred during combat are presumed to have occurred, even if not documented in the record.  The examiner is also advised that the Veteran is competent to report his symptoms/history and that such reports must be acknowledged and considered in formulating any opinion. If his reports are discounted, the examiner should provide a reason for doing so.  

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

4.  After completing all indicated development, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and provided with the appropriate opportunity to respond.  Thereafter, the appeal must be returned to the Board for appellate review.

No action is required of the Veteran until he is notified by VA.  However, he is again advised of his obligation to cooperate in ensuring the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, and his failure to report for a VA medical examination, may impact the determination made.  38 C.F.R. § 3.655 (2017).  The Veteran also is advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This appeal must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the United States Court of Appeals for Veterans Claims (Court) are to be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).  



_________________________________________________
J. Schulman
Acting Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C. § 7252 (2012).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




